Order entered April 19, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00910-CR

                             ANGEL RICARDO RAZO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-60370-L

                                             ORDER
       We ORDER the Dallas County District Clerk to file, WITHIN TEN DAYS OF THE

DATE OF THIS ORDER, a supplemental clerk’s record containing the trial court’s

certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(d) (“the record must include

the trial court’s certification of the defendant’s right to appeal under Rule 25.2(a)(2).”).


                                                        /s/    LANA MYERS
                                                               JUSTICE